DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-20 are rejected for being dependent on rejected claim 1 under 25 U.S.C. 112(b).


Claim 1 recites the limitation “the BOG having passed through the heat exchanger being divided into at least two flows” in lines 5-6 which is indefinite for being unclear if this is the BOG which is leaving the storage tank or the BOG compressed by the compressor.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the examiner suggests differentiating the two BOGs by names of compressed BOG or uncompressed/discharged BOG. Than this limitation will be interpreted as “the compressed BOG having passed through the heat exchanger being divided into at least two flows” for purposes of examination.

Claim 2 recites the limitation “wherein the fluid discharged through the pressure control line is returned to the liquefied gas storage or is discharged therefrom” which is indefinite for being unclear where “therefrom” is.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the limitation will be interpreted as “wherein the fluid discharged through the pressure control line is returned to the liquefied gas storage or is discharged away from the liquefied gas storage tank” for purposes of examination.

Claim 4 recites the limitation “a third expansion unit” which is indefinite for being unclear if there is a second expansion unit or not.  Based on the Applicant’s disclosed invention 

Claim 5 recites the limitation “wherein the pressure downstream of the compressor is in the range of 40 to 100 bara” which is indefinite for the pressure and the range lacking antecedent basis as it is unclear what pressure or range Applicant is referencing.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the limitation will be interpreted as “wherein a pressure downstream of the compressor is in a range of 40 to 100 bara” for purposes of examination.




Claim 12 recites the limitation “controlling a pressure downstream of the compressor by controlling a pressure of the receiver” which is indefinite for being unclear if the pressures are the same or what the pressure downstream of the compressor is.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the limitation will be interpreted as “controlling a pressure of the BOG downstream of the compressor by controlling a pressure of the receiver” for purposes of examination.

Claim 13 recites the limitation “a fluid is discharged from the receiver to be supplied to the storage tank and a fluid is discharged from the receiver” which is indefinite for being unclear if each of the fluids are the same or different since antecedent basis is established for each, but could be read on just one.  This also could cause indefiniteness when referencing the limitations in further dependent claims.  Based on 

Claim 15 recites the limitation “wherein a fluid is discharged from the receiver” which is indefinite for being unclear if the fluid is the same or different from the fluid claimed in claim 13 from which claim 15 depends.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the limitation will be interpreted as “wherein the fluid is discharged from the receiver” for purposes of examination.

Claim 15 recites the limitation “divided into a third flow and a fourth flow, the divided third flow” which is indefinite since “the divided third flow” lacks antecedent basis as it is unclear if the third flow has been divided or not.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the limitation will be interpreted as “divided into a third flow and a fourth flow, the third flow” for purposes of examination.

Claim 19 recites the limitation “comprising at least one selected from the group consisting of…” which is indefinite for being unclear what group Applicant is referencing.  Based on the Applicant’s disclosed invention as best understood by the Examiner, the limitation will be interpreted as “comprising at least one selected from a group consisting of…” for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragot (US 2016/0216029), hereinafter referred to as Ragot, in view of Roberts et al. (US 9,863,697), hereinafter referred to as Roberts.

Regarding claim 1, Ragot teaches an apparatus (Fig. 1) for reliquefaction of boil-off gas (BOG within line 8) generated in a liquefied gas storage tank (2) provided to a vessel (engine of a ship; see paragraph 0004 for disclosure of the ship and paragraph 0009 for the engine of the ship), comprising:
a compressor (4) compressing the BOG discharged from the storage tank; 
a heat exchanger (10) performing heat exchange of the BOG compressed by the compressor (within HX 19) with the BOG discharged from the storage tank
and;
a receiver (phase separator 36) receiving a flow (liquid flow within line 41)having passed through the first intermediate cooler, wherein pressure downstream of the compressor is controlled by the receiver (by lines 44 and 42, wherein valves in each line allow for the pressure within 36 to be reduced to a pressure that is slightly below the pressure inside liquefaction unit 20; see paragraph 0037, “When the evaporation gas contains a large quantity of inert gas…it is advantageous to liquefy it and send it through a line 41 so that it flows inside a separator 36 operating at a pressure that can be slightly lower than the pressure inside the reliquefaction unit 20…The upper portion of the separator 36 allows the inert gases to be evacuated by means of a venting pipe 42 controlled by a valve, or to rejoin the evaporation gas coming directly from the tank 2…”).

Ragot does not teach wherein the BOG having passed through the heat exchanger is divided into at least two flows comprising a first flow and a second flow; a first expansion unit expanding the first flow; a first intermediate cooler cooling the second flow remaining after division into the at least two flows using the first flow expanded by the first expansion unit as a refrigerant.   Ragot broadly teaches using an external refrigeration system (20) to liquefy the BOG.

Roberts teaches an alternative method of reliquefying BOG (BOG leaving storage container 192 through line 194) using a combination external refrigeration (refrigeration cycle using compressors 115 and 117, expanders 131 and 133 and heat exchangers 102 and 106) and internal refrigeration (flash tanks 134 and 154) where
compressed, cooled BOG (by the external refrigeration) is subsequently passed for internal refrigeration by dividing the flow (116) into at least two flows (120 and 122)  comprising a first flow (122) and a second flow (120) wherein a first expansion unit (JT valve 128) expands the first flow; a first intermediate cooler (134) cools the second flow (by the expanded first flow being passed in to 134) remaining after division into the at least two flows using the first flow expanded by the first expansion unit as a refrigerant (expanded first flow).  Using internal refrigeration reduces the load required by the 

Therefore in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ragot by including internal refrigeration system comprising the first intermediate cooler in addition to the external refrigeration system already taught by Ragot in order to provide the similar and predictable result of reducing the load and therefore power requirements of the external refrigeration system.

Regarding claim 2, the combination of Ragot and Roberts teach apparatus according to claim 1, wherein Ragot further teaches:
a pressure control line (42) regulating a pressure (pressure within the receiver 36) of the receiver by discharging a fluid (gaseous flow within line 42) from the receiver,
wherein the fluid discharged through the pressure control line is returned to the liquefied gas storage tank or is discharged away from the liquefied gas storage tank (see lines 38 and 42).

Regarding claim 3, the combination of Ragot and Roberts teach apparatus according to claim 1, Ragot further teaching:
a level control line (comprising 38 and 40) regulating a level (level of liquid within receiver 36) of the receiver by discharging a fluid (LNG) from the receiver,


Regarding claim 12, Ragot teaches a method for reliquefying boil-off gas (using Fig. 1) generated in a liquefied gas storage tank (2) provided to a vessel (engine of a ship; see paragraph 0004 for disclosure of the ship and paragraph 0009 for the engine of the ship), comprising:
compressing, by a compressor (4), BOG generated from a liquefied gas (liquefied gas within storage tank 2) to form a compressed BOG (compressed BOG within line 16); cooling the compressed BOG using the BOG generated (within heat exchanger 10/19) from the liquefied gas to form a cooled BOG (BOG leaving HX 19); 
supplying the cooled BOG to a receiver (36); and
controlling a pressure (pressure of BOG within receiver 36) downstream of the compressor by controlling a pressure of the receiver (through use of the valves within line 42)
	
Ragot does not teach dividing the cooled BOG into a first flow and a second flow, followed by expanding the first flow; cooling the second flow using the expanded BOG.  Relevantly, Ragot broadly teaches using an external refrigeration system (20) to liquefy the BOG.

Roberts teaches an alternative method of reliquefying BOG (BOG leaving storage container 192 through line 194) using a combination external refrigeration (refrigeration 
compressed, cooled BOG (by the external refrigeration) is subsequently passed for internal refrigeration by dividing the flow (116) into at least two flows (120 and 122)  comprising a first flow (122) and a second flow (120) wherein a first expansion unit (JT valve 128) expands the first flow; a first intermediate cooler (134) cools the second flow (by the expanded first flow being passed in to 134) remaining after division into the at least two flows using the first flow expanded by the first expansion unit as a refrigerant (expanded first flow).  Using internal refrigeration reduces the load required by the external refrigeration system, thereby leading to less power being consumed by the external refrigeration system.

Therefore in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ragot by including internal refrigeration system comprising the first intermediate cooler in addition to the external refrigeration system already taught by Ragot in order to provide the similar and predictable result of reducing the load and therefore power requirements of the external refrigeration system.

Regarding claim 13, the combination of Ragot and Roberts teach the method according to claim 12, wherein Ragot as modified further teaches wherein n a fluid (liquid fluid leaving bottom of receiver 36) discharged from the receiver to be supplied to the storage tank and a second fluid (gaseous fluid discharged from the headspace of 

Regarding claim 14, the combination of Ragot and Roberts teach the apparatus according to claim 13 and although not explicitly taught where a pressure downstream of the compressor is in a range of 40-100 bara, Ragot teaches in paragraphs 0005-0006 that “a medium/high pressure compressor is generally provided, which brings the natural gas to pressures on the order of 10 to 300 bar…Depending on the speed of the ship, the gas demands of the engine vary and all or part of the evaporation gas recovered is compressed in order to supply the engine…”.

The pressure and temperature of the BOG leaving the compressor are considered a results effective variable wherein the pressure of the BOG leaving the compressor is dependent on the speed of the ship and effects the amount of internal and external refrigeration required, which in turn dictates the amount of power and efficiency the system can operate at and thereby produces no unexpected results.  
Therefore, it would have been reasonable and obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have considered a wide range of pressure, including a range of 40-100bara, through which the BOG to be reliquefied would experience depending adjust the amount of refrigeration required by Ragot as modified in order to optimize the efficiency of the system since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 18, the combination of Ragot and Roberts teach the method according to claim 13 wherein the BOG compressed by the compressor is cooled to 12°C to 45°C before heat exchange with the BOG generated from the liquefied gas.

Roberts teaches everything discussed in claim 12 and wherein an after-cooler (197) is used to cool the compressed BOG leaving a compressor (195).

Relevantly, Ragot teaches in paragraphs 0005-0006 that “a medium/high pressure compressor is generally provided, which brings the natural gas to pressures on the order of 10 to 300 bar…Depending on the speed of the ship, the gas demands of the engine vary and all or part of the evaporation gas recovered is compressed in order to supply the engine…”.
In addition pressure and temperature are proportional to one another in compressors wherein a rise in pressure necessarily means a rise in temperature and vice versa.
The temperature of the BOG being cooled by the after-cooler is considered a results effective variable in that an increase in the speed of the ship results in an increase in temperature of the BOG leaving the compressor as well as the change in how much internal and external refrigeration is required for reliquefying the BOG desired to be liquefied.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ragot as modified by including an after-cooler after the compressor to be in the range of 12C and 45C in order to provide the result of cooling the BOG to be liquefied when the speed of the ship is increased and the temperature of the BOG leaving the compressor is elevated thereby increasing the efficiency of the system by reducing the load on the internal/external refrigeration of Ragot as modified. 

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragot and Roberts as applied to claim 3, in further view of Allam et al. (US 6,484,533), hereinafter referred to as Allam.

Regarding claim 4, the combination of Ragot and Roberts teach apparatus according to claim 3, however not explicitly taught is:
a third expansion unit disposed on the level control line and expanding the fluid returned to the liquefied gas storage tank along the level control line.

Noted is the valve just upstream of a receiver (separation vessel 36) taught by Ragot.  Typically these valves are expansion valves which promote adiabatic cooling which liquefies a portion of BOG before it is separated in the separation vessel.  Since there is not explicit teaching in Ragot for what type of valve this is, the Examiner looks to Allam.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the valve just upstream of the receiver taught by Ragot as modified in order to provide the predictable result of adiabatic cooling of the BOG by expansion which will result predictably to liquefy at least a portion of the BOG which can then be separated within the receiver and wherein the liquid portion can be led back to the storage tank.

Regarding claims 5 and 6, the combination of Ragot and Roberts teach the apparatus according to claim 4 and although not explicitly taught where a pressure downstream of the compressor is in a range of 40-100 bara (claim 5) or that the BOG is compressed by the compressor to a temperature of 80C to 130C (claim 6), Ragot teaches in paragraphs 0005-0006 that “a medium/high pressure compressor is generally provided, which brings the natural gas to pressures on the order of 10 to 300 bar…Depending on the speed of the ship, the gas demands of the engine vary and all or part of the evaporation gas recovered is compressed in order to supply the engine…The evaporation gas which goes to a reliquefaction device is conventionally at a pressure of at least 4 bar and at a temperature of approximately -100 to +40C” thereby teaching that 

The pressure and temperature of the BOG leaving the compressor are considered a results effective variable in that the pressure and temperature of the BOG leaving the compressor is dependent on the speed of the ship and effects the amount of internal and external refrigeration required, which in turn dictates the amount of power and efficiency the system can operate at and thereby produces no unexpected results.  
Therefore, it would have been reasonable and obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have considered a wide range of pressure and temperatures, including a pressure range of 40-100bara and temperature range of 80 to 130C, through which the BOG to be reliquefied would experience depending adjust the amount of refrigeration required by Ragot as modified in order to optimize the efficiency of the system since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 7, the combination of Ragot, Roberts and Allam teach the apparatus according to claim 4 however has not yet taught an after-cooler disposed downstream of the compressor and cooling the BOG compressed by the compressor, wherein the BOG cooled by the after-cooler has a temperature of 12C to 45C.  

Allam teaches everything discussed in claim 4 and an after-cooler (after cooler of second compressor in C1) used to cool compressed cooled gas in line 204 which is disclosed in Table 1 as having a temperature of 20C, the after-cooler cooling the compressed gas by the compressor to a desired pressure/temperature before being liquefied.

Noted is Ragot teaches in paragraphs 0005-0006 that “a medium/high pressure compressor is generally provided, which brings the natural gas to pressures on the order of 10 to 300 bar…Depending on the speed of the ship, the gas demands of the engine vary and all or part of the evaporation gas recovered is compressed in order to supply the engine…” thereby teaching that pressure of the BOG leaving the compressor will vary depending on speed demand of the ship.

The temperature of the BOG being cooled by the aftercooler is considered a results effective variable in that an increase in the speed of the ship results in an increase in temperature of the BOG leaving the compressor as well as the change in how much internal and external refrigeration is required for reliquefying the BOG desired to be liquefied.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).



Regarding claim 8, the combination of Ragot, Roberts and Allam teach the apparatus according to claim 4, however does not explicitly teach wherein the first expansion unit has a pressure of 4 to 15 bara.

Roberts teaches everything discussed in claim 1, including wherein the first expansion unit (128) is a JT expansion valve which is used to expand the first flow (126) to provide refrigeration to the second flow (120).

The pressure of the first flow BOG being expanded by the first expansion unit is considered a results effective variable in that the pressure drop across the first expansion device is directly proportional to the amount of internal refrigeration produced.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ragot as modified such that the first flow of the BOG expanded by the first expansion unit to have a pressure of 4 to 15 bara in order to provide the predictable result of controlling the amount of internal refrigeration/cooling applied to the second flow of BOG.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable An et al. (US 8,256,230), hereinafter referred to as An, in view of Lee et al. (US 2016/0356424), hereinafter referred to as  referred to as Lee, and in further view of (US 2016/0216029), hereinafter referred to as Ragot.


wherein a total amount (amount of liquefied BOG within tank 30) of the BOG is reliquefied by compressing the BOG (using compressor 10), performing heat exchange (within tank 30) between expanded BOG (BOG passing through valve 60’) and non-expanded BOG (BOG passing through HX 20 that is directed towards tank 30).

An does not teach wherein the liquefied gas comprises at least one selected from the group consisting of ethane, propane, and butane through natural vaporization. 

Lee teaches a ship carrying LNG in storage tanks (see Fig. 1) which release BOG (through line L1) and what one of ordinary skill in the art before the Applicant’s filed invention would have known which is natural gas and liquid natural gas are made up of hydrocarbon components which comprise of methane, ethane, propane, butane, and the like (see paragraph 0040).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified An such that the LNG stored within the storage tanks, whose BOG is to be reliquefied, would consist of ethane, propane or butane in order to provide the predictable result of transporting LNG from locations which produce LNG that contain ethane, propane or butane, or combination 
 
An does not teach performing heat exchange between the compressed BOG and non-compressed BOG.

Ragot teaches a method of reliquefying boil off gas (See Fig. 1) wherein heat exchange is performed (within HX 10/19) between compressed BOG (BOG compressed by compressor 4 and in line 16) and non-commpressed BOG (BOG within line 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified An to include a heat exchanger which exchanges heat between uncompressed gas upstream of the compressor with compressed BOG downstream of the compressor as taught by Ragot in order to provide the predictable result of decreasing the temperature of the compressed BOG which will reduce the load on the external refrigeration system 40 (of An) thereby saving power.

Regarding claim 20, the combination of An and Ragot teach the method according to claim 19, wherein An further teaches wherein the reliquefied BOG is stored in a pressure container (30) to control an inner pressure of the pressure container such that the compressed BOG is maintained at a preset pressure (stably controlled pressure within 30, column 3, lines 32-36, “such that boil-off gas, discharged from the boil-off gas compressor 10, is supplied to an upper vapor region of the liquefied natural gas phase separator 30 for the purpose of blanket during sub-cooling liquefying operation, so that pressure and level of liquefied natural gas of the liquefied natural gas phase separator 30 are stably controlled”) until the compressed BOG is reliquefied and stored in the pressure container (as subcooled LNG within 30).

Allowable Subject Matter
Claims 9-11 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 10-11 are objected to for being dependent on claim 9.  Claims 16 and 17 are objected to for being dependent on claim 15.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not explicitly teach the apparatus according to claim 9, wherein “the second expansion unit dividing the fluid discharged from the receiver into at least two flows comprising a third flow and a fourth flow and expanding the third flow; and a second intermediate cooler cooling the fourth flow remaining after division into the at least two flows using the third flow expanded by the second expansion unit as a refrigerant; wherein the fourth flow having passed through the second intermediate cooler is returned to the liquefied gas storage tank and the third flow having passed through the second intermediate cooler is supplied to the compressor”.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not explicitly teach the method according to claim 15, “wherein a fluid is discharged from the receiver and divided into a third flow and a fourth flow, the divided third flow is expanded to cool the fourth flow, and the cooled fourth flow is supplied to the storage tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763